UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1158



CLIFFORD H. MUCK,

                                                        Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, United States Department to Labor,

                                                        Respondent.



On Petition for Review of a Decision and Order of the Benefits
Review Board (No. 05-0462-BLA)


Submitted: June 15, 2006                       Decided: June 19, 2006


Before KING, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clifford H. Muck, Petitioner Pro Se. Jeffrey Steven Goldberg,
Christian P. Barber, UNITED STATES DEPARTMENT OF LABOR, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Clifford H. Muck seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

denial of black lung benefits pursuant to 30 U.S.C. §§ 901-945

(2000).    Our review of the record discloses that the Board’s

decision   is   based   upon   substantial   evidence   and   is   without

reversible error. Accordingly, we affirm for the reasons stated by

the Board.      Muck v. Dir. Office of Workers’ Comp. Prog., No.

05-0462-BLA (BRB Nov. 30, 2005).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                               AFFIRMED




                                  - 2 -